 Case 2:19-cv-13515-DPH-EAS ECF No. 4 filed 01/28/20   PageID.25   Page 1 of 2



                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


  GABE GONZALEZ, on behalf of            Case No. 19-13515
  himself and others similarly
  situated,                              PLAINTIFF’S NOTICE OF
                                         VOLUNTARY DISMISSAL
                  Plaintiff,

            v.
                                         Hon. Denise Page Hood
 JOCELYN BENSON, in her
 official capacity as Secretary of
 State of the Michigan Department
 of State,

                  Defendant




      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSIAL

          Plaintiff GABE GONZALEZ hereby voluntarily dismisses this

action Pursuant to FRCP 41(a)(1)(A)(i) WITHOUT PREJUDICE.

DATED:    January 28, 2020        Respectfully submitted,

                                  /s/ William P. Tedards, Jr.
                                  WILLIAM P. TEDARDS, JR.*
                                  *Counsel of Record
                                  1101 30th Street, NW, Suite 500
                                  Washington, DC 20007
                                  T: (202) 797-9135
                                  E: BT@tedards.net
                                  (DC 143636) (MI)

                                     1
Case 2:19-cv-13515-DPH-EAS ECF No. 4 filed 01/28/20   PageID.26   Page 2 of 2



                                 /s/ Alicia I. Dearn
                                 ALICIA I. DEARN*
                                 *Admission Pending
                                 231 S. Bemiston Ave Ste 850 #56306
                                 Saint Louis, MO 63105
                                 T: (314) 526-0040
                                 E: notices@bellatrixlaw.com

                                 COUNSEL FOR PLAINTIFF




                                    2
